DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "154(1)-(2)" and "122(1)-(2)" have both been used to designate a tubing coupling.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: D2, 103(1), 103(2), 227(1), 227(2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Specification
The disclosure is objected to because of the following informalities:
The specification recites “webbed portion 146”, “wider webbed portion 146” and “narrower webbed portion 146”; however, all of these statements cannot be correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2475468, Andrews.
	In regards to claim 1, in the Figure, Andrews discloses a male bayonet connector, comprising: a first shaft (21) including a first distal end portion comprising: a first lumen extending through the first shaft, and a first sealing surface configured to engage a female receiving member to create a fluid-tight seal between the first lumen and a first female receiving lumen; a second shaft (22) including a second distal end portion comprising: a second lumen extending through the second shaft, and a second 
Note, the female receiving member is not considered part of the claimed invention.
	In regards to claim 2, in the Figure, Andrews discloses the latch member is positioned between the first shaft and the second shaft.
	In regards to claim 3, in the Figure, Andrews discloses the latch member is configured to engage a latch plate positioned within the female receiving member. 
	In regards to claim 4, in the Figure, Andrews discloses the first shaft further includes a first proximal end portion configured to engage a first section of tubing.
	In regards to claim 5, in the Figure, Andrews discloses the second shaft further includes a second proximal end portion configured to engage a second section of tubing.
	In regards to claim 6, in the Figure, Andrews discloses a grip (19) extending radially from the first shaft and the second shaft to define a flange around the first shaft and the second shaft.
	In regards to claim 7, in the Figure, Andrews discloses the flange defines an outer edge including a plurality of indentations for facilitating gripping of the grip.
In regards to claim 8, in the Figure, Andrews discloses the first shaft, the second shaft, and the latch member are connected by a webbed portion of the grip.

	In regards to claim 10, in the Figure, Andrews discloses the grip comprises a tie-bar (in as much as Applicant’s specification defines a tie-bar).
	In regards to claim 11, in the Figure, Andrews discloses a male bayonet connector, comprising: a shaft including a distal end portion comprising: a lumen extending through the shaft, and a sealing surface configured to create a fluid-tight seal between the lumen and a female receiving lumen; and a latch member positioned adjacent to the shaft, the latch member configured to couple to a female latch structure.
	In regards to claim 12, in the Figure, Andrews discloses a grip extending radially from the shaft and the latch member to define a flange around the shaft and the latch member.
	In regards to claim 13, in the Figure, Andrews discloses the shaft and the latch member are connected by a webbed portion of the grip.
	In regards to claim 14, in the Figure, Andrews discloses the latch member extends distally from the webbed portion of the grip.
	In regards to claim 15, in the Figure, Andrews discloses a releasable connection assembly, comprising: the male bayonet connector of claim 11; and a female receiving member (see col. 1, line 45 through col. 2, line 3) configured to couple to the male bayonet connector using the female latch structure, the female receiving member having a proximal end that defines at least two openings configured to receive at least part of the distal end portion of the shaft and the latch member.

	In regards to claim 20, in the Figure, Andrews discloses the first shaft further includes a first proximal end portion configured to engage a first section of tubing; and the second shaft further includes a second proximal end portion configured to engage a second section of tubing.
In regards to claim 21, in the Figure, Andrews discloses the female receiving member further comprises an exterior enclosure with the latch structure positioned within, the female receiving member having a proximal end that defines at least three openings configured to receive at least part of the first distal end portion of the first shaft, the second distal end portion of the second shaft, and the latch member, and 
	In regards to claim 22, in the Figure, Andrews discloses the first shaft further includes a first proximal end portion configured to engage a first section of tubing, and the second shaft further includes a second proximal end portion configured to engage a second section of tubing.
	In regards to claim 23, in the Figure, Andrews discloses the first shaft, the second shaft, and the latch member are connected by a webbed portion, and the latch member extends distally from the webbed portion.

Claim(s) 11 and 15-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0082828, Wicks et al.
	In regards to claim 11, in Figures 1-7 and paragraphs detailing said figures, Wicks et al disclose a male bayonet connector (2), comprising: a shaft including a distal end portion comprising: a lumen extending through the shaft, and a sealing surface configured to create a fluid-tight seal between the lumen and a female receiving lumen; and a latch member (30) positioned adjacent to the shaft, the latch member configured to couple to a female latch structure.
	In regards to claim 15, in Figures 1-7 and paragraphs detailing said figures, Wicks et al disclose a releasable connection assembly, comprising: the male bayonet connector of claim 11; and a female receiving member (4) configured to couple to the male bayonet connector using the female latch structure, the female receiving member 
	In regards to claim 16, in Figures 1-7 and paragraphs detailing said figures, Wicks et al disclose the latch member is a first latch member, and wherein the male bayonet connector further comprises: a second latch member (30) positioned adjacent to the shaft, the second latch member configured to couple to the female receiving member, wherein the proximal end of the female receiving member defines at least three openings configured to receive at least part of the distal end portion of the shaft, the first latch member, and the second latch member.
In regards to claim 17, in Figures 1-7 and paragraphs detailing said figures, Wicks et al disclose the first latch member and the second latch member are positioned on radially opposing sides of the shaft, such that the shaft is positioned between the first and second latch members.
In regards to claim 18, in Figures 1-7 and paragraphs detailing said figures, Wicks et al disclose the female receiving member comprises an exterior enclosure (8) having the female latch structure positioned within, the female latch structure being movable relative to the exterior enclosure to release one or more of the first latch member and the second latch member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679